Citation Nr: 0711586	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
collapsed lung with bronchitis and chronic obstructive 
pulmonary disease -- previously claimed as spontaneous left 
pneumothorax.

2. Entitlement to service connection for varicose veins, 
including as secondary to frost bite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, wherein the RO denied service connection for 
varicose veins and denied a request to reopen a claim of 
service connection for a lung condition with bronchitis and 
spontaneous left pneumothorax (lung condition).

The underlying claim for a lung condition was previously 
before the Board in August 1951.  At that time, the claim was 
denied due to the lack of evidence showing incurrence or 
aggravation during active service.

The veteran's lung claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran had also perfected an appeal 
as to the issue of entitlement to service connection for 
frostbite.  Such claim was subsequently granted in a June 
2005 rating decision.  As such, the claim is no longer for 
consideration.  

The Board also notes that the veteran refers to macular 
degeneration in his November 2004 statement.  This issue has 
not yet been adjudicated by the RO.  As such, this matter is 
referred back to the RO for appropriate action.   

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).





FINDINGS OF FACT

1.  In an unappealed August 1951 Board decision service 
connection for spontaneous left pneumothrax (lung condition) 
was denied.

2.  No new evidence has been received regarding the lung 
condition. 

3.  The veteran stated he was treated in service at the 24th 
General Hospital in Italy in 1944.  These records are not 
currently of record.


CONCLUSIONS OF LAW

1.  The unappealed August 1951 Board decision which denied 
the veteran's request of entitlement to service connection 
for the lung condition is final.  38 U.S.C.A. §§ 7104 (West 
2002).

2.  The evidence received subsequent to the August 1951 Board 
decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for the lung condition have not been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2006).

3. A remand to locate additional service medical records is 
necessary to address the issue of varicose veins.  
38 U.S.C.A. § 5103A(c)(1) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  


Duty to notify

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  

Because the issue for consideration with respect to the lung 
claim is whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
the lung condition, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, VA satisfied its duty to notify by means 
of the March 2003 and the January 2005 letters from the 
agency of original jurisdiction (AOJ) to the veteran.  The 
letters informed the veteran of the new and material standard 
necessary to re-open a claim, and identified the basis for 
the prior final denial of August 1951.  The letters also 
noted the evidence required to substantiate a service 
connection claim, and of the veteran's and VA's respective 
duties for obtaining evidence.  Such letters did not inform 
the veteran of the laws pertaining to disability ratings or 
effective dates.  However, this information was later 
provided in a July 2006 supplemental statement of the case.  
In any event, because the instant decision denies the 
veteran's claim, no rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran.  
Therefore the notice satisfies the requirements of Kent, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to adjudicate this appeal at present.  
 
Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.  The claims file contains 
the veteran's statements in support of his claim.  Also 
associated with the claims folder are the veteran's service 
medical records and reports of post - service VA  
examinations.  Therefore, the Board finds that the VA 
properly and sufficiently developed this appeal and no 
further development is required to comply with VA's 
obligations under the VCAA.  

Discussion

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  "New" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The evidence of record received through the time of the last 
unappealed decision in August 1951 includes; the veteran's 
statements, service medical records, post - service VA 
medical records from the 1947 through 1950 and the RO 
decision.  Accordingly, it was determined in the August 1951 
Board decision that such evidence failed to establish that 
the claimed lung condition was incurred in service.

The evidence added to the record subsequent to the last final 
decision in August 1951 -- including the veteran's statements 
and VA medical records -- is not new and material.  The 
veteran's statements assert that his lung condition is due to 
his military service and / or specifically to cold injury 
exposure.  While the credibility of the evidence is presumed 
in determining whether or not to re-open a claim, lay 
assertions of medical causation are not a sufficient basis to 
reopen a claim.  Moray, 5 Vet. App. at 211, 214.

The veteran's statement received in June 2003 indicates that 
he was treated for bronchitis by a Dr. H. S. and by an 
employer's physician but that those medical records no longer 
exist.  The basis for the Board's denial in August 1951 was 
the absence of evidence of in-service incurrence of the lung 
condition.  Such evidence is still lacking.  Therefore the 
June 2003 statement is not new and material for its failure 
to address in-service incurrence of the lung condition.

Also added to the record are the veteran's VA medical records 
from May 2001 through November 2004.  These medical records 
do not address in-service incurrence but rather indicate 
current treatment for the lung condition, which had 
previously been established at the time of the last final 
denial and thus is not a basis to re-open the claim.  In 
fact, the only medical record that discusses the veteran's 
military service is a cold injury protocol examination report 
which does not address the lung condition.  Thus, the VA 
medical records are cumulative and redundant, and not new and 
material as contemplated under 38 C.F.R. § 3.156(a).  

In conclusion, new and material evidence sufficient to reopen 
a claim of entitlement to service connection for the lung 
condition has not been received.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen this claim, the benefit of the doubt 
doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for the lung condition is denied.



REMAND

The veteran reports that he had been treated for problems 
with the veins in his legs at the 24th General Hospital in 
Italy in 1944.  VA must obtain and consider service medical 
records and other relevant records pertaining to the 
claimant's active service held by a governmental entity.  
38 U.S.C.A. § 5103A(c)(1) (West 2002).  A review of the 
claims folder indicates that these military records have not 
been obtained and have not been determined as unavailable. 

Consequently, the Board remands the appealed claim for 
further development.

Accordingly, the case is REMANDED for the following actions:

1. Obtain complete copies of the 
veteran's service medical records, 
including the veins and bronchitis 
treatments in Italy in 1944, and 
associate them with the claims folder.  

2.  Upon receipt of the veteran's service 
medical records, if there is any 
indication of vascular complaints or 
treatment, schedule the veteran for a VA 
examination with an appropriately 
qualified physician to determine the 
nature and etiology of his varicose 
veins.  The examiner should identify any 
currently diagnoses and state whether it 
is at least as likely as not that such 
diagnoses are causally related to his 
active service.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the evidence of record is not 
sufficient to enable a response to this 
inquiry, the examiner should so state.  
The examination report should indicate 
that the claims file was reviewed in 
conjunction with this examination.  

3. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this remand is to comply with governing law 
and adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The remand portion is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


